32 ,17767/0/

Dear honorable Clerkl please file all 3 of these critical documents.
They were all placed into the prison mail system("PrisonNmilbaxRuleY
") on Friday, Feloi 20th, before lO:OO O:Clock_AM. IYm sure they will

sit in the prison mailbox over the weekend, then on momnday,

they should be logged out and mailed out; ,Mail does not move
around here on the weekends.

I will have a familly member come and purchase time filed stamped
copies soon. THANKYOU.

PS: IfHKEIWI)YUmlCNH)NIHCEfEMF`RIIEMHEWH)MYWRETON]HB{HEh,ZOHS

Werifiable by prison mailroom.
DESMOND L DET

   

z=:zcsl‘.-'ED IN

~ ,- `
51\,)‘__,:»:" 7`

, ar cRJMINAL APPEALS
F;`J 2 7 2015

Abei A€!Gsta, C!erk

COURT OF CRIMINAL APPEALS WRIT NO. WR-82/778-Ol .
TARRANT COUNTY,TEXAS WRIT #C-396-OlOZ72-ll5ZOl6-A

Ex PARTE §

§ IN THE COURT OF CRIMINAL APPEALS OF
§ TEXAS, IN AUSTIN, TX

DESMOND LEDET §
OBJECTION #6:
OBJECTION TO THE TRIAL COURT'S ADOPTION AND PRESENTATION OF MIS-

LEADING INFORMATION TO THIS COURT AS TO WHAT APPLICANT'S PARENT'S
SAID IN THEIR AFFIDAVITS versus WHAT DEFENSE COUNSEL, HON. FORTIN-
BERRY SAID IN HIS AFFIDAVIT CONCERNING ROOM IN THE COURTROOM.

 

TO THE HONORABLE JUDGES OF THE COURT_OF.CRIMINAL APPEALS:
I, Desmond Ledet, the Applicant, respectfully objects as sta-
ted above in the heading. Specifically:

l: The adopted finding mislead this Court of Criminal Appeal¢
s in two ways:

a) It misinforms this Court that, in regards to Applicant-
's Grounds #l-4(Denial of Public Trial)the Applicant's
parents presented affidavits stating that there was
no room in the entire courtroom during voir dire for
them to sit, when in fact their affidavits only as-
sert that there was no room in the public seating a-
rea.

b) Compare "State's Proposed...Findings...Conclusions", p.
4, q?("Applicant's mother and father signed affidavits
stating that Applicant's counsel, Hon. Curtis Fortin-
berrv, told them they were not allowed in the courtroom
during voir dire because there was no room') WHICH
WOULD INCLUDE THE ENTIRE COURTROOM/ THE JURY BOX, ALL
AROUND THE WALLS WHERE EXTRA CHAIRS COULD HAVE BEEN
BROUGHT IN, AND ANY WHERE ELSE A REASONABLE ALTERNATIVE
COULD HAD BEEN MADE TO ACCOMMODATE THEML ETC.-~-Compare
with:

c) AFFIDAVIT oF LUVENIA LEDET(Applicant'S mother) asserts
ing: "...the court was not allowing us inside until the
voir dire proceeding was over. He explained that this
was the rule because they had to bring in a large num-
ber of potential juror's...and they would take up all
of the SEATS FOR THE PUBLIC...leaving no room for me
and my husband to be present. See Memorandum, Exhibit
A.

&

b) AFFIDAVIT OF RALPH LEDET SR.(Applicant's father) as#w
serting: " ..we were not allowed to come in until af-
ter the jury was picked because there would be nowhere
for us to sit because ALL OF THE SEATS FOR THE PUBLIC

P.l of 3(obiection #6)

would be taken.§. See Memorandum, Exhibit B.

The adopted findings)by omitting the part of Hon. Fortin-
berry's Affidavit in which he concedes "the courtroom was
full"...?the GALLERY WAS`FULL"(Fortinberry, Affidavit p.l
), misleads this Court of Criminal Appeals to mistakenly
believe that when Hon. Fortinberry said: "Although the
courtroom was full, there was space for Petitioner's par-
ents"(Id), that he was denying "that there was no room
for Applicant's parent's in the"---- public seating area.
When all the time Hon. Fortinberry has conceded that Ythe
gallery was full"(ld)(public seating area), AND WHEN HE
SAID: "Although the courtroom was full, there was space
for Petitioner's parents”--HE WAS ACTUALLY SPEAKING OF
OTHER PLACES BESIDES THE GALLERY(Public Seating Area) ton-
firming .that my allegations in the writ that: "THE RE-
PORTER' S RECORD ALSO ESTABLISHES THAT THE JURY BOX WAS
LEFT EMPTY AND COULD HAVEMBEEN USED...TO MAKE_RODH TO AL~

'LOW APPLICANT'S PARENTS IN THE COURTROOM"(S€€ Application

, p.7) WAS IN FACT TRUE.

I also said in the Memorandum, at p.lO: "Looking to the
record we see that the jury box was open during voir di-
re proceedings." VI made that argument in the Memorandum
for two pages. Id. p,lO-ll. This is what Hon. Fortinber-
ry was confirming(not denying) when he said in his Affida-
vit: "Although the courtroom was full, there was space for
Petitioner's parents."--See Statels...Findings",p.4, UB

Hon. Fortinberry even goes so far as to state in the Affi-
davit: "Because the gallery was full, Petitioner's parent-
's assumed they were not allowed in." It is indisputable
that according to his Affidavit the public seating area
was not left with anyroomfor the Applicant' s parents to

-sit and observe voir dire. See Fortinberry Affidavit, p. l.

'BLACK'S LAW DICTIONARY(lOth Edition) defines "COURTROOM"
_as“ "The part of alcourthouse where trials and hearings 1

take place, often one of many such parts, each one usu.
having a raised bench, a witness stand or boxl an enclos-
ed area for jurors; an identical set of tables for couns
sel, and a [gallery] for observers'

There is no doubt that the State in it's proposed find<
ings of fact has artfully attempted to mislead this Hon.
Court the Hon. Fortinberry was making a¥denial, when inll
fact-that was the exact opposite of what he was doing.

 

The State is intentionally and deliberatly denying mel
the Applicant,DUE PROCESS. Ex parte Youngl 418 S.W.2d
824, 826(Tex.Crim¢'App.l967). My conviction is void. Id~

p.2 of 3(objection #6)

9: The State has intentionally and deliberately, and
arfully attempted to mislead this Court of Criminal
Appeals, by convincing the trial court to adopt it's
misleading findings and conclusions and then present
them to this honorable Court;"¥'

lO: The deceptive practices of the State can notl and
should not be allowed in our justice system .

ll: l am illegally restrained of my liberty. Please help
me. Please. Please. Please.

12: "The writ of habeas corpus is a writ of right, and
shall never be suspended." Art. l, §12. Texas Consti-
tion.

13: For'the foregoing reasons I respectfully OBJECT to
the trial court's adopted: "State's Proposed...Find+
ing...Conclusions...", p.4, T7, &8. Hon. Fortinber-
ry was not denying anvthing, in truth he was confirm-
ing that though the "qallery was&full" there was spa-
in other parts of the courtroom that could have been

used to make accommodations for Applicant's parents.

T H A N K Y O U.

 
   

   

cmt 114 m l.
Desmond Lede -
Telford Unit
3899 State Hwy.98

New Boston, TX 75570

 

CERTIFICATE OF SERVICE

 

A true copy of the above has been mailed to the Tarrant County
,TX, Criminal District Attorney's Office located at 401 W. Belk-
nap, Fort Worth, TX. 76196. Placed in Prison Mailbox on Fri.
Feb. 20, 2015, mail does not leave on weekends so mailroom staff
should pick it up out of box, log it as outgoing maill and mail

'i';?

it off on Mon. the 23rd, 2015.

 

Desmond Lede

0.3 of 3(obiectjon #65